Citation Nr: 0636764	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound to the medial aspect of the right thigh, with 
injury to muscle group XIII.

2.  Entitlement to service connection for arthritis of the 
right hip, to include as secondary to service-connected 
residuals of a gunshot wound to the medial aspect of the 
right thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2002 
and March 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The Board notes that the veteran was scheduled for a hearing 
before a Decision Review Officer (DRO) at the RO in July 
2004; however, he failed to show for such hearing.  
Therefore, the Board finds that the veteran's request for a 
DRO hearing is considered withdrawn.

The Board also observes that a DRO decision, dated in 
February 2004 and issued in April 2004, granted service 
connection for degenerative arthritis of the right knee.  
Such is considered a full grant of the benefit sought on 
appeal and the veteran's claim of entitlement to service 
connection for arthritis of the right knee is not presently 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for a gunshot wound to the 
medial aspect of the right thigh, with injury to muscle group 
XIII, evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  He contends that such 
disability is worse than the currently assigned rating.  
Additionally, the veteran claims that he is entitled to 
service connection for arthritis of the right hip as such is 
secondary to his service-connected residuals of a gunshot 
wound to the medial aspect of the right thigh.  

Initially, the Board finds that a remand is necessary in 
order to properly inform the veteran of VA's duties to notify 
and assist pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA). 

VA is required to provide notice of the VCAA to a claimant 
pursuant to 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  As indicated previously, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  As such, pertinent to the veteran's 
increased rating claim, he should be provided with VCAA 
notice consistent with Pelegrini.  Also, regarding his 
service connection claim, the Board notes that September 2001 
and October 2002 letters informed the veteran of the first 
three elements outlined in Pelegrini, but he has not been 
advised that he should provide any evidence in his possession 
that pertains to his claim.  Therefore, a remand is necessary 
in order to provide the veteran with corrective notice 
pursuant to Pelegrini.

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also applicable to the veteran's increased rating and service 
connection claims.  In such case, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with adequate VCAA notice, as 
required by Dingess/Hartman, supra, and therefore, a remand 
is necessary in order to provide notice of the type of 
evidence necessary to establish an effective date and 
disability rating for the disabilities now on appeal.

Additionally, the Board notes that the veteran submitted an 
Authorization and Consent to Release Information to VA in 
November 2002 in which he identified treatment by Drs. 
Brashear, Bandy, and Anderson.  Records from Drs. Brashear 
and Bandy are of record, but records from Dr. Anderson have 
not been requested.  The Board acknowledges that the veteran 
did not indicate the disabilities for which he received 
treatment from any physician.  Therefore, while on remand, 
the veteran should again be given an opportunity to identify 
physicians who treated him for his right thigh muscle 
disability and claimed right hip arthritis.  Any identified 
records should be obtained and associated with the claims 
file for consideration in adjudicating the veteran's pending 
claims. 

Finally, the Board finds that a remand is necessary in order 
to afford the veteran a VA examination for the purpose of 
assessing the current severity of his service-connected 
gunshot wound to the medial aspect of the right thigh, with 
injury to muscle group XIII, and to determine whether he 
currently has arthritis of the right hip secondary to such 
disability.  The Board notes that the veteran was most 
recently afforded a VA examination in December 2002; however, 
both he and his representative have argued that such is 
inadequate for rating purposes as it does not fully consider 
the veteran's immobility due to pain and stiffness.  
Additionally, while such examination, to include X-rays, 
failed to reveal a diagnosis of right hip arthritis, the 
Board notes that X-rays taken in July 1998 reflect moderate 
degenerative changes of the right hip joint.  As such, while 
on remand, the examiner should reconcile the conflicting 
diagnoses and, if it is determined that the veteran has a 
current diagnosis of arthritis of the right hip, an opinion 
should be offered as to whether such is related to his 
service-connected residuals of a gunshot wound to the medial 
aspect of the right thigh.

Accordingly, the case is REMANDED for the following action:

1.  All notification and development 
action required by the VCAA, to include 
the elements articulated by the Court in 
Pelegrini and Dingess/Hartman, supra, 
should be completed.  Such action should 
include informing the veteran of the type 
of evidence needed to support his 
increased rating claim and informing him 
whether he or VA is responsible for 
obtaining such evidence.  Such letter 
should also request that he submit all 
evidence in his possession relevant to his 
increased rating and service connection 
claims.  The letter should specifically 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for both disabilities now 
appeal.  

2.  The veteran should be requested to 
identify physicians who treated him for 
his right thigh muscle disability and 
claimed right hip arthritis, to include 
submitting, if necessary, any 
Authorization and Consent forms.  
Thereafter, any identified records, to 
include those from Dr. Anderson, should be 
obtained and associated with the claims 
file for consideration in adjudicating the 
veteran's pending claims. 

3.  The veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise in order to 
determine the current nature and severity 
of his gunshot wound to the medial aspect 
of the right thigh, with injury to muscle 
group XIII.  The claims file, to include a 
copy of this remand, should be reviewed by 
the examiner in connection with his 
examination.  Any evaluations, studies, 
and tests deemed necessary by the examiner 
should be conducted.  

The examiner should note the frequency 
with which the veteran complains of the 
cardinal signs and symptoms of muscle 
disability, to include loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.  He should 
indicate the presence of entrance and exit 
scars, to include whether such are ragged, 
depressed, or adherent; indications on 
palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in the 
wound area; and whether there is normal 
firm resistance of muscle compared with 
the sound side.  The examiner should also 
indicate whether the veteran's muscles 
swell and harden abnormally in 
contraction.  He should state whether 
there is evidence that the veteran is 
unable to keep up with work requirements.  
Also, the examiner should state whether 
tests of strength, endurance, and 
coordinated movements when compared to the 
sound/uninjured side indicate either 
positive evidence of impairment or severe 
impairment of function.

The examiner should also indicate whether 
any of the following are present: (A) X-
ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of missile; 
(B) adhesion of scar to one of the long 
bones, scapula, pelvic bone, sacrum, or 
vertebrae, with epithelial sealing over 
the bone, rather than true skin covering 
in an area where bone is normally 
protected by muscle; (C) diminished muscle 
excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive 
contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not 
in the track of the missile, particularly 
of the trapezius and serratus in wounds of 
the shoulder girdle; and (G) induration or 
atrophy of an entire muscle following 
simple piercing by a projectile.  

The examiner should further determine 
whether the veteran currently has 
arthritis of the right hip.  The examiner 
should specifically discuss and reconcile 
the conflicting X-ray findings in July 
1998 and December 2002.  If it is 
determined that the veteran has arthritis 
of the right hip, the examiner should 
opine whether it is likely, unlikely, or 
at least as likely as not that such is 
proximately due to or been chronically 
worsened by the veteran's service-
connected gunshot wound to the medial 
aspect of the right thigh, with injury to 
muscle group XIII.

When evaluating the veteran's joints, the 
examiner should provide information on 
weakened movement, excess fatigability, 
incoordination, and pain on movement in 
order to permit an adequate analysis under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment resulting 
from the veteran's service-connected 
gunshot wound to the medial aspect of the 
right thigh, with injury to muscle group 
XIII.  

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated, based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


